DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1-3, 6-8, 11, 23-25, 28-30 and 33 responded on October 16, 2020 are pending, claims 1 and 23 are amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 16, 2020 has been entered. 
Response to Arguments
Applicant's arguments, see pg. 8, filed October 16, 2020, with respect to the rejection(s) of claim(s) 1 and 23 under 35 USC § 103 have been fully considered but they are not persuasive. Applicant original filed claims recite "identifying one or more sub-channel available for contention". However, applicant argued that Ghosh's sub-channel that is used to transmit the AR is never acquired by STA via contention. Ghosh 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8, 23-25 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (US 2016/0143006 A1, hereinafter "Ghosh") in view of  Haile et al. (C-OFDMA: Improved Throughput for Next Generation WLAN Systems Based on OFDMA and CSMA/CA, Published in 2013, hereinafter " Haile ").
Regarding claim 1, Ghosh discloses Station (STA) configured to use at least one subchannel of a physical channel for uplink communication, the physical channel including a set of resources within first and second channel boundaries such that the physical channel includes a plurality of sub-channels, each sub-channel comprising a subset of the resources of the physical channel and having at least one sub-channel boundary which is not coincident with the first or the second channel boundaries (Ghosh, [0028] the HEW station may receive a beacon frame that indicates a number of trigger frames (TFs) included in a beacon interval. The beacon frame may be received from the HEW AP in channel resources that include multiple sub-channels. The HEW station may receive a random access TF that indicates a random access portion of the sub-channels that are allocated for random access contention during an uplink transmission period), the STA comprising a processor, a transmitter, and a receiver (Ghosh, Fig. 2 206 (i.e. processor), 201 (i.e. transmitter and receiver), wherein the STA is configured to:
receive, on the physical channel, a trigger frame including information identifying one or more sub-channels that are: (1) for the WTRU to transmit data, and (2) available for acquisition via contention from among the plurality of sub-channels of the physical channel, wherein each of the one or more sub-channels available for acquisition via contention has at least one sub-channel boundary which is not coincident with the first or the second channel boundaries of the physical channel (Ghosh, [0028] the HEW station may receive a beacon frame that indicates a number of trigger frames (TFs) included in a beacon interval. The beacon frame may be received from the HEW AP in channel resources that include multiple sub-channels. The HEW station may receive a random access TF that indicates a random access portion (i.e. available for acquisition via contention) for uplink (i.e. WTRU to transmit data) of the sub-channels that are allocated for random access contention) ;
select at least one sub-channel from among the one or more sub-channels available for acquisition via contention (Ghosh, [0028] The HEW station may select a candidate subchannel from the channel resources. When the candidate subchannel is included in the random access portion, the HEW station may transmit an association request (AR) frame or other uplink frame on the candidate sub-channel during the uplink transmission period); and
(Ghosh, [0028-0029] the HEW station may transmit an association request (AR) frame or other uplink frame on the candidate sub-channel during the uplink transmission period and use the Time division duplex format).
Ghosh does not explicitly disclose transmit any number of signals for acquiring the at least one selected subchannel via contention; determine whether the at least one selected sub-channel is acquired via contention; and on condition that the at least one selected sub-channel is acquired via contention, transmit data, via the uplink, using the at least one acquired sub-channel.
Haile from the same field of endeavor discloses transmit any number of signals for acquiring the at least one selected subchannel via contention (Haile, Abstract transmit as part of a contention-based UL OFDMA transmission to APs); determine whether the at least one selected sub-channel is acquired via contention (Haile, Abstract transmit as part of a contention-based UL OFDMA transmission to APs); and on condition that the at least one selected sub-channel is acquired via contention, transmit data, via the uplink, using the at least one acquired sub-channel (Haile, Abstract different stations to randomly contend for the available sub channels from the time domain to avoid collision with each other).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified high-efficiency wi-fi station and access point for random access contention disclosed by Ghosh and contention 
Regarding claim 2, Ghosh discloses (Ghosh, [0028] the HEW station may transmit an association request (AR) frame or other uplink frame on the candidate sub-channel during the uplink transmission period).
Regarding claim 3, Ghosh discloses wherein the at least one subchannel boundary is indicated by any of: a time value or a frequency value, and wherein a respective sub-channel includes time/frequency resources such that a first set of sub-channel boundaries bound a subset of the time/frequency resources in time and a second set of sub-channel boundaries bound the subset of the time/frequency resources in frequency (Ghosh, [0034] the beacon frame may include a TF timing that may indicate a starting time or other time associated with one or more of the scheduled TFs. In addition, other events may be indicated by the beacon frame, such as transmission of ACK messages and periods of time in which HEW stations may transmit).
Regarding claim 7, Ghosh further discloses (Ghosh, [0014] during the contention period (i.e. uplink frame) receive exclusive control of the medium for an HEW control period (i.e., a transmission opportunity (TXOP)) ).
(Ghosh, [0014, 0028] receive TF for control of the medium for an HEW control period (i.e., a transmission opportunity (TXOP)) ); and
transmit data using the at least one acquired sub-channel on condition that a transmit opportunity (TXOP) duration of an Access Point (AP) has not been reached, wherein the duration of the TXOP is a duration for transmitting, by the STA, a length of data (Ghosh, [0015-17] transmit an association request (AR) frame or other uplink frame on a selected candidate sub-channel when the candidate sub-channel is included in a random access portion of channel resources) .
	Regarding to claims 23-25, and 29-30 these claims recite “a method implemented by a station” that disclose similar steps as recited by a station of claims 1-3, and 7-8, thus are rejected with the same rationale applied against claims 1-3, and 7-8 as presented above.
Claims 6, 11, 28 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (US 2016/0143006 A1, hereinafter "Ghosh") in view of Haile et al. (C-OFDMA: Improved Throughput for Next Generation WLAN Systems Based on OFDMA and CSMA/CA, Published in 2013, hereinafter "Haile") and Seok (US 2011/0128900 A1, hereinafter "Seok") .
Regarding claim 6, Ghosh discloses the legacy SIG field and the control information indicates that the STA is capable of sub-channel allocations (Ghosh, [0037, 0019] HEW station 104 may receive a TF that indicates a random access portion of the sub-channels that are allocated for random access contention during an uplink transmission period. The TF may be a random access TF, a scheduled access TF, or another type of TF. As an example, the TF may also include allocations of dedicated sub-channels for scheduled transmissions by one or more associated HEW stations) but does not explicitly disclose 16further configured to transmit, via an uplink, control information including a sub-channel SIG field indicating an identity of the STA.
Seok from the same field of endeavor discloses wherein the transmitter is further configured to transmit, via an uplink, control information including a sub-channel SIG field indicating an identity of the STA (Soek, Fig.9 [0121-0123,0127] Basic PDDU and NDP can include a SIG field, STA subtype field can include STA ID). 
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified high-efficiency wi-fi station and access point for random access contention disclosed by Ghosh and Haile and SIG field disclosed by Seok with a motivation to make this modification in order to improve usage efficiency of radio resources (Seok, [0023]).
Regarding claim 11, Ghosh does not explicitly disclose 
Seok from the same field of endeavor discloses wherein the processor is further configured to perform a channel estimation (Seok, [0121-0122] LTF is a signal for channel estimation, frequency error estimation, etc).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified high-efficiency wi-fi station 
	Regarding to claims 28 and 33 these claims recite "a method implemented by a station" that disclose similar steps as recited by a station of claims 6 and 11, thus are rejected with the same rationale applied against claims 6 and 11 as presented above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315.  The examiner can normally be reached on Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/L.T.W./Examiner, Art Unit 2415          

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415